DETAILED ACTION

Claim Interpretation
For clarity of record and claim interpretation purposes, Applicant’s Claims 22, 26, 27 and 28 are each directed to “at least one computer-readable medium having instructions”.  Although not explicitly recited in the claims, the examiner is interpreting the at least one computer readable medium to be limited to non-transitory embodiments only based on a reading of the specification s filed (see page 7, lines 19-20, which states that “Embodiments may also be at least partly implemented as instructions contained in or on a non-transitory computer-readable medium”.  The paragraph then goes on to give examples of the non-transitory computer-readable medium.  
If Applicant disagrees with the examiner’s interpretation, Applicant’s is requested to file a formal response indicating the above claims should be interpreted to include transitory computer-readable media. Otherwise, the above interpretation in view of the specification is final and applies to the allowed claims.  


Allowable Subject Matter
Claims 1-22 and 26-28 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art does not disclose, and would not have rendered obvious, the combination of features of Applicant’s independent claims 1, 9, 14 and 22.  Using claim 9 as an example, the prior generating frame buffer coordinates to split frame buffer data into a plurality of regions, each corresponding to a frame buffer coordinate; processing frame buffer data corresponding to separate regions of the frame buffer identified by the frame buffer coordinates in parallel at two or more of a plurality of pipes; controlling an order of transmission of the frame buffer data from each of the two or more pipes to a first transcoder based on a fetch order; and merging the frame buffer data into an output signal at the first transcoder. Claims 1, 14 and 22 are directed to a display engine, a computer system, and computer-readable medium having instructions all of which configured to perform the method of claim 9.  The closest prior art to Applicant’s independent claims includes what is already of record in this history of this application. An updated search of the prior art did not reveal additional references that change the indication of allowable subject matter. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sarah Lhymn whose telephone number is (571)270-0632.  The examiner can normally be reached on M-F, 9:00 AM to 6:00 PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on 571-272-7761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Sarah Lhymn
Primary Examiner
Art Unit 2613



/Sarah Lhymn/Primary Examiner, Art Unit 2613